Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction office action mailed 05/17/2022, applicant elected claims 1-9 and 18-20.  Claims 10-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
3.	The submitted information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2017/0300813).
	As per claim 1, Lee teaches collecting meta-information of a first neural network and a second neural network ([0065]- [0067] and [0070]- [0071], determining and collecting information associated with a first neural network and a second neural network);
connecting a matching module between the first neural network and the second neural network using the collected meta-information so that output data of the first neural network matches input data of the second neural network (Fig. 3 and [0070- [0075], wherein an interface neural network may be designed to match any one or any combination of an output and an input of a first neural network and an output and an input of a second neural network); and 
executing a neural network interworking service for obtaining output data of the second neural network from input data of the first neural network through the first and second neural networks connected to each other via the matching module (Fig. 2-3 and [0059]- [0089], wherein output of the second neural network is obtained based on executing a neural network interface matching the output and input of the first and second neural networks).
As per claim 2, Lee teaches reading information about a data type and format information of an output parameter from a meta-information storage of the first neural network; and reading information about a data type and format information of an input parameter from a meta-information storage of the second neural network ([0055], wherein information about type, order, and location of features corresponding to the first and second neural networks is considered to connect the first neural network to the second neural network.  See also, [0018], for output/input dimensions of the first and second neural networks, and [0071]- [0072], for number of nodes of the first and second neural networks).
	As per claim 3, Lee teaches wherein the connecting the matching module comprises generating, by a matching interface generator, a matching interface corresponding to output parameters of the first neural network and input parameters of the second neural network ([0050], generating an interface that enables compatibility between the first neural network and tile second neural network that handle different types of signals).
As per claim 4, Lee teaches wherein: the matching interface comprises plurality of transform plugins, and the connecting the matching module further comprises: generating the plurality of transform plugins; and connecting the plurality of transform plugins to each other (Fig. 3 and [0071]- [0073], wherein a topology of neurons in the interface neural network may be embodied to easily connect nodes of output layer 302 of the first neural network  to nodes of input layer 301 of  the interface neural network and nodes of output layer 303 of the interface neural network to nodes of input layer of the second neural network .
As per claim 18, Lee teaches at least one processor; and a memory for storing at least one instruction that is executed by the at least one processor (Fig. 8), wherein the at least one instruction is executed by the at least one processor so that: 
a first neural network is generated by a modular neural network module, a second neural network is generated by the modular neural network module, and output data of the first neural network matches input data of the second neural network through a matching interface ([0005], Fig. 3 and [0070- [0075], wherein an interface neural network may be designed to match any one or any combination of an output and an input of a first neural network and an output and an input of a second neural network.  [0074], wherein said, the existing neural network and the new neural network may be generated or updated).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0300813).
As per claim 5, Lee may not explicitly disclose wherein the matching interface generator determines whether generation of a matching interface is impossible.  However, the process of determining by the interface neural network 203 the necessity of converting a feature included in an output signal of the third neural network 401 to a feature in a form that may be processed by
the second neural network 202, as in paragraph [0079], necessarily disclose the step of determining that the generation of a matching interface is not possible after replacing one neural network with another.  Therefore, it would have been obvious at the time the application was filed to determines whether generation of a matching interface is impossible, as claimed.  This would provide a smooth interaction among a plurality of neural networks.
As per claim 6, Lee teaches wherein the executing the neural network interworking service comprises generating respective input interfaces and output interfaces of the first and second neural networks (Lee, [0018], wherein an input dimension of the neural network may correspond to an output dimension of the first neural network, and an output dimension of the neural network may correspond to an input dimension of the second neural
Network).
As per claim 7, Lee teaches wherein the executing the neural network interworking service further comprises: connecting the output interface of the first neural network to the matching interface; and connecting the matching interface to the input interface of the second neural network (Lee, [0094]-[0095], connecting an input layer of an interface neural network 730 to an output layer of a first neural network 710; and connects an output layer of the interface neural network 730 to an input layer of a second neural network 720).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0300813) in view of Young (US 2019/0171928).
As per claim 8 Lee does not explicitly disclose setting activation functions contained in the input interfaces and the output interfaces of the first and second neural networks.  However, in artificial neural networks, the activation function defines the output of a node given an input or set of inputs.  Therefore, the process of receiving an input signal by the first neural network, generating a first output signal by processing the received signal, receiving by a second neural network, a second input signal, corresponding to the first output signal, and generating a second output signal necessarily uses an activation function to decide on the output of a note given an input.  Furthermore, the prior art Young, at paragraph [0074], teaches different models are activated at different times.  Therefore, it would have been obvious at the time the application was filed to use Young’s activation feature with the system of Lee, in order to provide a closer interpretation of the input signal.

Claim 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0300813) in view of Marcheret (US 2017/0061966).
Lee teaches fusing a first neural network and a second neural network through a matching interface (Fig. 3 and [0070- [0075], wherein an interface neural network may be designed to match any one or any combination of an output and an input of a first neural network and an output and an input of a second neural network, such receiving an output signal from a first neural network, and converting a first feature included in the output signal to a second feature configured to be input to a second neural network, based on a conversion rule controlling conversion between a feature to be output from the first neural network and a feature to be input to the second neural network ([0005]).  Lee may not explicitly disclose the first neural network is a speech recognition neural network, and the second neural network is an image recognition neural network.  However, Marcheret in the same field of endeavor teaches multiple connected neural networks, wherein one of the networks is a speech recognition neural network, and the other is an image recognition neural network ([0041], [0045], [0046]).  Therefore, it would have been obvious at the time the application was filed to use the speech and image neural networks of Marcheret with the system of Lee, in order to improve the accuracy and efficiency of audiovisual speech recognition (Marcheret, [0007]).

Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0300813) in view of Marcheret (US 2017/0061966), and further in view of Nestares (US 20120179468).
Lee in view of Marcheret teaches an interface neural network designed to match any one or any combination of an output and an input of a first neural network and an output and an input of a second neural network (Fig. 3 and [0070- [0075]).  Lee in view of Marcheret may not explicitly disclose a first neural network receiving image data and outputting a text file, and a second neural network receiving the text file and outputting an audio file.  Nestares in the same field of endeavor teaches receiving an image by an OCR engine, and the resulting recognition text is provided to a text-to-speech synthesizer for converting the text processed by OCR engine into audible speech that may be heard by the user of image-processing engine ([0013]).  Therefore, it would have been obvious at the time the application was filed to use the image-to-text and text-to-audio features of Nestares in view Lee in view of Marcheret, in order to provide successful applications of artificial neural networks that produce a more beneficial and confident resultant output.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELALI SERROU/Primary Examiner, Art Unit 2659